231 F.3d 1289 (11th Cir. 2000)
Garrett HUDSON, T. Sherrod Meadows, et al., Defendants-Appellees-Cross-Appellants,v.J.T. HALL, individually and in his capacity as a police officer for the Clayton County Police Department, Plaintiff-Appellant-Cross-Appellee,Ronnie Clackum, Chief, in his official capacity as Chief of police for Clayton County, Clayton County, Georgia, Plaintiffs-Cross-Appellees.
No. 99-8104.
United States Court of Appeals, Eleventh Circuit.
October 30, 2000.November 9, 2000.

[Copyrighted Material Omitted]
Appeals from the United States District Court for the Northern District of  Georgia. (No. 97-01487-1-CV-RWS), Richard W. Story, Judge.
Before EDMONDSON, HULL and WOOD*, Circuit Judges.
EDMONDSON, Circuit Judge:


1
Garrett Hudson, T. Sherrod Meadows, and Shedrick Gaston ("Plaintiffs") brought  suit under 42 U.S.C.  1983 against Clayton County Police Officer J.T. Hall  ("Officer Hall"). Plaintiffs alleged that Officer Hall violated Plaintiffs'  Fourth Amendment rights during a traffic stop. Officer Hall moved for summary  judgment on qualified immunity grounds. The district court-concluding that  Officer Hall was entitled to qualified immunity on some, but not all, of  Plaintiffs' claims-granted in part and denied in part the motion.


2
Officer Hall appeals the district court's partial denial of qualified immunity,  and Plaintiffs cross-appeal the partial grant of qualified immunity to Officer  Hall. On Officer Hall's appeal of the partial denial of qualified immunity, we  affirm in part and reverse in part. And, on Plaintiffs' appeal of the partial  grant of qualified immunity to Officer Hall, we affirm.1

I.
A.

3
On 26 May 1995, Plaintiff Garrett Hudson ("Hudson") was driving his car in  Clayton County, Georgia.2 Plaintiffs T. Sherrod Meadows ("Meadows") and Shedrick  Gaston ("Gaston") were passengers in Hudson's car. Hudson turned right from a  gas station onto Tara Boulevard. When Hudson made this right turn, he failed to  use a turn signal.


4
Officer Hall saw Plaintiffs' car turn onto Tara Boulevard without using a turn  signal, and he stopped their car. Officer Hall got out of his car, approached  the driver's side of Plaintiffs' car, and explained why he had stopped  Plaintiffs. He asked Hudson to get out of the car, and Hudson did so. Officer  Hall and Hudson walked to the rear of Plaintiffs' car.


5
At that point, Officer Hall searched Hudson's person. Officer Hall did not ask  for and did not receive Hudson's consent before conducting the search. Hudson  was wearing a t-shirt and shorts. Officer Hall patted down Hudson's clothing,  reached into Hudson's pockets, instructed Hudson to lift his shirt, and looked  into Hudson's shorts and underwear. After searching Hudson, Officer Hall asked  Hudson for consent to search Plaintiffs' car. Hudson consented to a search of  the car. Officer Hall proceeded to then search the car.


6
Officer Hall-either just before or during his search of the car-asked Meadows  and Gaston to get out of the car. Meadows and Gaston complied. After they left  the car, Officer Hall asked Meadows for consent to search Meadows' person.  Meadows initially refused consent. Officer Hall then said: "If you don't want to  be searched, start walking." Meadows then consented to a search. Meadows was wearing a t-shirt and shorts. Officer Hall patted down Meadows' clothing,  reached into Meadows' pockets, and looked into Meadows' shorts.


7
After searching Meadows, Officer Hall approached Gaston and searched Gaston's  person. Officer Hall did not ask for and did not receive Gaston's consent to  search. Officer Hall patted down Gaston's clothing and reached into Gaston's  pockets. He did not look, however, into Gaston's pants.3 Officer Hall's searches  of Plaintiffs and of the car revealed no contraband. Officer Hall instructed  Plaintiffs to return to their car and to leave the scene.

B.

8
Plaintiffs brought suit under 42 U.S.C.  1983, alleging that Officer Hall  violated Plaintiffs' Fourth Amendment rights in several ways during the traffic  stop. In particular, Plaintiffs alleged: (1) that Officer Hall unlawfully  stopped Plaintiffs' car; (2) that Officer Hall unlawfully searched the interior  of Plaintiffs' car; and (3) that Officer Hall unlawfully searched Plaintiffs'  persons. Officer Hall moved the district court for summary judgment on qualified  immunity grounds.


9
The district court granted Officer Hall's motion in part, and denied the motion  in part. The district court concluded that Officer Hall was entitled to  qualified immunity for the initial traffic stop because, when Officer Hall  stopped Plaintiffs' car, Officer Hall had probable cause to believe that the  driver (Hudson) had committed a traffic offense. And the district court  concluded that Officer Hall was entitled to qualified immunity for the search of  Plaintiffs' car because Hudson freely and voluntarily consented to the search of  the car.


10
The district court, however, concluded that Officer Hall was due no qualified  immunity-at least, not at the summary judgment stage-for searching Plaintiffs'  persons. First, the district court said that-accepting Plaintiffs' version of  the facts-a reasonable officer in Officer Hall's circumstances would have known  that he lacked Plaintiffs' free and voluntary consent to search their persons.  Second, the district court said that-even assuming that Plaintiffs consented to  a search of their persons-Officer Hall clearly exceeded the scope of such  consent by looking into Plaintiffs' pants.

II.

11
Because we are a court of limited jurisdiction, see 28 U.S.C.  1291 (permitting  appeals of "all final decisions of the district courts" to courts of appeal), we  first must examine our own jurisdiction in this case. As a general rule, an  appeal may be taken under 28 U.S.C.  1291 only where the district court has  disposed of all claims against all parties. See Williams v. Bishop, 732 F.2d  885, 886 (11th Cir.1984) (concluding that grant of summary judgment for "fewer  than all the claims or parties" is not appealable). But, an exception to the  general rule exists in qualified immunity cases: "A public official may file an  interlocutory appeal of the denial of qualified immunity where the disputed  issue is whether the official's conduct violated clearly established law."  Stanley v. City of Dalton, 219 F.3d 1280, 1286 (11th Cir.2000); see also Hartley  v. Parnell, 193 F.3d 1263, 1270 (11th Cir.1999) ("[C]ourts of appeal have  jurisdiction to review interlocutorily denials of summary judgment based on  qualified immunity...."). In his appeal of the district court's denial of  qualified immunity, Officer Hall asserts that his conduct violated no clearly  established law and that the district court erred in concluding otherwise. We  properly have jurisdiction of Officer Hall's appeal.


12
Our jurisdiction over Plaintiffs' cross-appeal, however, is less certain.  Plaintiffs cross-appeal the district court's partial grant of qualified immunity  to Officer Hall. The jurisdictional exception for qualified immunity  cases-allowing interlocutory appeals from the denial of qualified immunity-does  not encompass Plaintiffs' cross-appeal. So, we have jurisdiction of Plaintiffs'  cross-appeal only if it properly falls within our pendent appellate  jurisdiction.


13
Under the pendent appellate jurisdiction doctrine, we "may address [otherwise]  nonappealable orders if they are 'inextricably intertwined' with an appealable  decision or if 'review of the former decision [is] necessary to ensure  meaningful review of the latter.' " Summit Med. Assoc., P.C. v. Pryor, 180 F.3d  1326, 1335 (11th Cir.1999); see also Swint v. Chambers County Com'n, 514 U.S.  35, 50-51, 115 S.Ct. 1203, 1212, 131 L.Ed.2d 60 (1995); Tamiami Partners, Ltd.  v. Miccosukee Tribe of Indians of Fla., 177 F.3d 1212, 1221-22 (11th Cir.1999);  Moniz v. City of Fort Lauderdale, 145 F.3d 1278, 1281 n. 3 (11th Cir.1998);  Harris v. Board of Educ. of City of Atlanta, 105 F.3d 591, 594 (11th Cir.1997);  United States v. Lopez-Lukis, 102 F.3d 1164, 1167 n. 10 (11th Cir.1997).


14
As we have explained, we independently have jurisdiction of Officer Hall's  appeal. Because the issues raised by Plaintiffs' cross-appeal are sufficiently  related to and intertwined with Officer Hall's appeal, we conclude that  Plaintiffs' cross-appeal of the partial grant of qualified immunity to Officer  Hall falls within our pendent appellate jurisdiction.4 See Lopez-Lukis, 102 F.3d  at 1167 n. 10 (finding issues sufficiently related to permit exercise of pendent  appellate jurisdiction); cf. Tamiami Partners, 177 F.3d at 1221-22 (concluding  issues not sufficiently related to permit exercise of pendent appellate  jurisdiction). For the sake of judicial economy, we choose to exercise this  pendent appellate jurisdiction over Plaintiffs' cross-appeal of the partial  grant of qualified immunity to Officer Hall.

III.

15
We turn now to the question of Officer Hall's entitlement to qualified immunity.  "Qualified immunity protects government officials performing discretionary  functions ... from liability if their conduct violates no 'clearly established  statutory or constitutional rights of which a reasonable person would have  known.' " Lassiter v. Alabama A&M Univ. Bd. of Trustees, 28 F.3d 1146, 1149  (11th Cir.1994) (en banc); see also Stanley v. City of Dalton, 219 F.3d 1280,  1285 (11th Cir.2000); Gonzalez v. Lee County Housing Auth., 161 F.3d 1290, 1295  (11th Cir.1998); GJR Investments, Inc. v. County of Escambia, 132 F.3d 1359,  1366 (11th Cir.1998).


16
For the law to be clearly established to the point that qualified immunity does  not protect a government official, "pre-existing law must dictate, that is,  truly compel (not just suggest or allow or raise a question about), the  conclusion for every like-situated, reasonable government agent that what  defendant is doing violates federal law in the circumstances." Lassiter, 28 F.3d  at 1150. And, of course, whether a defendant has violated a constitutional right  at all is a "necessary concomitant" to the question of qualified immunity: if a  defendant has not violated the law at all, he certainly has not violated clearly  established law. GJR Investments, 132 F.3d at 1366-67.

A.

17
Plaintiffs contend that the district court erred in awarding qualified immunity  to Officer Hall for his initial stop of Plaintiffs' vehicle. That a police  officer may conduct a traffic stop where the officer has probable cause to  believe that a traffic violation has occurred is well-settled. See Whren v.  United States, 517 U.S. 806, 809, 116 S.Ct. 1769, 1772, 135 L.Ed.2d 89 (1996);  see also United States v. Simmons, 172 F.3d 775, 778 (11th Cir.1999). The record  is clear that Officer Hall stopped Plaintiffs after he saw Hudson turn from a  gas station onto a busy public highway without using a turn signal. The ultimate  question in this case, therefore, is whether Officer Hall clearly lacked  probable cause to believe that Hudson-by turning from a gas station without a  turn signal-violated the traffic laws of Georgia.


18
The relevant Georgia statute provides in pertinent part:


19
(a) No person shall turn a vehicle at an intersection unless the vehicle is in  proper position upon the roadway as required in Code Section 40-6-120 or turn  a vehicle to enter a private road or driveway or otherwise turn a vehicle from  a direct course or change lanes or move right or left upon a roadway unless  and until such movement can be made with reasonable safety. No person shall so  turn any vehicle without giving an appropriate and timely signal in the manner  provided in this Code section.


20
(b) A signal of intention to turn right or left or change lanes when required  shall be given continuously for a time sufficient to alert the driver of a  vehicle proceeding from the rear in the same direction or a driver of a  vehicle approaching from the opposite direction.


21
O.C.G.A.  40-6-123(a)-(b). Plaintiffs say that this statute does not apply at  all to vehicles turning from private driveways onto public roadways; Plaintiffs  argue that such a turn is not a turn "upon a roadway."


22
From the plain language of the statute, that the statute is inapplicable to  vehicles turning from private driveways onto public roadways is not obvious.  Indeed, the plain language of the statute seems to admit a construction reaching  private driveways. And, the parties cite-and we have found-no Georgia cases  deciding (or even suggesting) that the statute is inapplicable to turns from  private driveways onto public roadways. In other words, even if O.C.G.A.  40-6-  123 actually is inapplicable to Hudson's turn, the law was less than clearly  established that O.C.G.A.  40-6-123 did not apply.5 We must conclude that a  reasonable officer in Officer Hall's circumstances could have determined that  probable cause existed to justify a stop of Plaintiffs' car.6 The district  court, consequently, did not err in granting qualified immunity to Officer Hall  for his initial stop of Plaintiffs' car.

B.

23
Plaintiffs also contend that the district court erred in awarding qualified  immunity to Officer Hall for his search of Plaintiffs' car. We cannot agree. The  record is clear that Officer Hall asked Hudson for consent to search before he  searched Plaintiffs' car. And, the record is equally clear that Hudson consented  to a search of the car. The only issue disputed by the parties is whether  Hudson's consent was voluntary.


24
"In order for consent to a search to be deemed voluntary, it must be the product  of an essentially free and unconstrained choice." United States v. Garcia, 890  F.2d 355, 360 (11th Cir.1989). In considering whether a consent to search was  voluntary, we examine the totality of the circumstances. United States v. Tovar-  Rico, 61 F.3d 1529, 1535 (11th Cir.1995); see also United States v. Gonzalez, 71  F.3d 819, 828-32 (11th Cir.1996) (illustrating factors properly to be considered  in totality of circumstances inquiry). We conclude-as did the district  court-that Hudson voluntarily consented to the search of Plaintiffs' car.  Officer Hall did not threaten force or violence against Hudson. Officer Hall was  not verbally abusive toward Hudson. Officer Hall explained to Hudson why he was  stopped: for a minor traffic offense. And, Officer Hall did not suggest to  Hudson that Hudson had no choice but to consent.7 The district court accordingly  did not err in awarding Officer Hall qualified immunity for his search of  Plaintiffs' car.

C.

25
Officer Hall argues that the district court erred in denying qualified immunity  for the searches of Plaintiffs' persons. The district court based its partial  denial of qualified immunity to Officer Hall on two different ideas: (1) that  Officer Hall searched Plaintiffs' persons without any voluntary consent at all;  and (2) that, even if Plaintiffs voluntarily consented to some search of their  persons, they did not consent to the search that Officer Hall conducted. We  address the district court's reasons in turn.


26
Because a disputed issue of material fact exists about whether Hudson and Gaston  consented at all to a search of their persons, the district court correctly  denied qualified immunity for the searches of Hudson and Gaston. Hudson and  Gaston testified that Officer Hall neither requested nor received their consent  to a search of their persons. At the summary judgment stage, we must accept  Hudson's and Gaston's testimony. We accept that, in the absence of voluntary  consent, Officer Hall's search of Hudson and Gaston was unlawful.8 And, no  reasonable officer in Officer Hall's circumstances could have understood no  consent at all to constitute a voluntary consent. Accordingly, Officer Hall is  not due qualified immunity-at the summary judgment stage, at least-for the claim  that he unlawfully searched Hudson and Gaston without their consent.


27
The district court, however, did err in denying Officer Hall qualified immunity  for the claim that he unlawfully searched Meadows without his consent. The  record is clear that Meadows actually consented to Officer Hall's search of his  person. But, the district court found-and Plaintiffs urge-that Meadows' consent  was not voluntary, but was coerced by Officer Hall's statement: "If you don't  want to be searched, start walking." For the sake of discussion, we accept,  given all of the circumstances, that Officer Hall's statement actually was  coercive and did render Meadows' consent involuntary.


28
But the impropriety of Officer Hall's statement is not plain. As the Supreme  Court has recognized, a police officer performing his lawful duties may direct  and control-to some extent-the movements and location of persons nearby, even  persons that the officer may have no reason to suspect of wrongdoing. See  Maryland v. Wilson, 519 U.S. 408, 415, 117 S.Ct. 882, 886, 137 L.Ed.2d 41 (1997)  (holding that "an officer making a traffic stop may order passengers to get out  of the car pending completion of the stop"); see also Michigan v. Summers, 452  U.S. 692, 702- 03, 101 S.Ct. 2587, 2594, 69 L.Ed.2d 340 (1981) ("The risk of  harm to both the police and the occupants [of a home during a search] is  minimized if the officers routinely exercise unquestioned command of the  situation."). We expect that, in some circumstances, a police officer conducting  a traffic stop may properly direct passengers-for example, if they refuse to  permit the officer to search their persons for weapons-to walk a reasonable  distance away from the officer.


29
The parties have cited (and we have found) no pre-1995 case holding that a  similar statement in similar circumstances was sufficiently coercive to render  an otherwise-voluntary consent involuntary. We have written:


30
When considering whether the law applicable to certain facts is clearly established, the facts of cases relied upon as precedent are important. The facts need not be the same as the facts of the immediate case. But they do need to be materially similar. Public officials are not obligated to be creative or imaginative in drawing analogies from previously decided cases.


31
Lassiter, 28 F.3d at 1150 (quoting Adams v. St. Lucie County Sheriff's Dep't,  962 F.2d 1563, 1575 (11th Cir.1992) (Edmondson, J., dissenting)) (citation  omitted). This idea is especially true when the inquiry is as heavily  fact-dependent as is the "voluntariness" inquiry. See Schneckloth v. Bustamonte,  412 U.S. 218, 226, 93 S.Ct. 2041, 2047, 36 L.Ed.2d 854 (1973) (surveying case  law on voluntariness of consent to search and explaining that "none of [the  prior decisions] turned on the presence or absence of a single controlling  criterion; each reflected a careful scrutiny of all the surrounding  circumstances"). Therefore, because the impropriety of Officer Hall's statement  was not obvious and because no materially similar, pre-existing case law was  around, a reasonable police officer in the circumstances might not have known  that Meadows' consent was involuntary. Accordingly, Officer Hall is entitled to  qualified immunity for his search of Meadows.


32
We also disagree with the district court's second explanation for denying  qualified immunity. In a consent search, the scope of the consent given governs  the scope of the search that may be conducted. United States v. Hidalgo, 7 F.3d  1566, 1570 (11th Cir.1993). We think that in the circumstances of this case, if  Plaintiffs consented generally to a search of Plaintiffs' persons for drugs and  weapons-without articulating specific limits on that consent-Officer Hall did  not exceed the scope of consent just by looking into Hudson's and Meadows'  pants. After all, drug dealers and couriers "frequently hide drugs near their  genitals." United States v. Rodney, 956 F.2d 295, 297 (D.C.Cir.1992). And, very  important, we are not dealing here with a case where the officer actually  touches the suspect's genitals, see, e.g., United States v. Blake, 888 F.2d 795  (11th Cir.1989), or a case where the officer forces the suspect to disrobe and  expose himself to the public. See, e.g., Johnson v. State, 613 So.2d 554  (Fla.Dist.Ct.App.1993). Here, we are faced simply with a brief and discreet look  into the pants of a suspect by an officer of the same sex during a search for  drugs and for weapons. Officer Hall did not exceed the scope of Meadows' consent  by looking into Meadows' pants. And, Officer Hall did not exceed the scope of  Hudson's consent-if Hudson, in fact, consented-just by looking into Hudson's  pants.

IV.

33
The district court properly awarded qualified immunity to Officer Hall for his  initial stop of Plaintiffs' car and his search of Plaintiffs' car. The district  court properly denied qualified immunity to Officer Hall for his search of  Hudson without consent from Hudson and for his search of Gaston without consent  from Gaston. The district court, however, should have awarded qualified immunity  to Officer Hall for his search of Meadows and for the claim that Officer Hall  exceeded the scope of consent by looking into Hudson's and Meadows' pants.


34
On Officer Hall's appeal of the district court's denial of qualified immunity  for the search of Plaintiff Hudson, we AFFIRM IN PART and REVERSE IN PART.


35
On Officer Hall's appeal of the district court's denial of qualified immunity  for the search of Plaintiff Meadows, we REVERSE.


36
On Officer Hall's appeal of the district court's denial of qualified immunity  for the search of Plaintiff Gaston, we AFFIRM.


37
On Plaintiffs' cross-appeal of the district court's grant of qualified immunity  for the stop of Plaintiffs' car and for the search of Plaintiffs' car, we  AFFIRM.


38
On Plaintiffs' cross-appeal of the district court's grant of summary judgment to  Clayton County, Clayton County Police Chief Ronnie Clackum, and Officer Hall in  his official capacity, we DISMISS for lack of jurisdiction.


39
DISMISSED IN PART, AFFIRMED IN PART, REVERSED IN PART, and REMANDED.



NOTES:


*
 Honorable Harlington Wood, Jr., U.S. Circuit Judge for the Seventh Circuit,  sitting by designation.


1
 We address in today's decision only Officer Hall's qualified immunity from  personal liability. Plaintiffs also brought suit in the district court against  Clayton County, Clayton County Police Chief Ronnie Clackum in his official  capacity, and Officer Hall in his official capacity. The district court-finding  no evidence of a custom or policy under Monell v. Dep't of Social Services, 436  U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), and its progeny-granted summary  judgment to the county and the official capacity defendants. Plaintiffs sought  to cross-appeal the summary judgment for the county and the official capacity  defendants. But, the district court's grant of summary judgment to the county  and the official capacity defendants-because some claims remained against  Officer Hall individually-is not an appealable final judgment. See 28 U.S.C.   1291; see also Williams v. Bishop, 732 F.2d 885, 886 (11th Cir.1984) (concluding  that grant of summary judgment for "fewer than all the claims or parties" is not  appealable final judgment). And, the district court's grant of summary judgment  to the county and the official capacity defendants does not fall within our  pendent appellate jurisdiction. See Swint v. Chambers County Com'n, 514 U.S. 35,  50, 115 S.Ct. 1203, 1212, 131 L.Ed.2d 60 (1995). So, we dismiss Plaintiffs'  cross-appeal of the district court's grant of summary judgment to the county and  the official capacity defendants.


2
 Because this case comes to this Court at the summary judgment stage, we must  view the record in the light most favorable to Plaintiffs. See Priester v. City  of Riviera Beach, Fla., 208 F.3d 919, 925 n. 3 (11th Cir.2000). But, we stress  that the "facts" set out in this opinion-the "facts" that we must assume for the  purposes of this appeal-may turn out not to be the actual facts of this case.  See id.
Officer Hall's account of the pertinent events is quite different from  Plaintiffs' accounts in several respects. For example and most important,  according to Officer Hall, both Hudson and Gaston consented to a search of their  persons. But, for the purposes of this appeal, we must accept Plaintiffs'  version of the pertinent events.


3
 Gaston testified at his deposition that Officer Hall did not pull out and did  not look into Gaston's pants. Gaston also testified that he did not see Officer  Hall look into Hudson's and Meadows' shorts.


4
 In deciding Officer Hall's appeal, we must consider whether Officer Hall's  search of Plaintiffs' persons clearly was unlawful given the totality of the  circumstances. See United States v. Garcia, 890 F.2d 355, 358 (11th Cir.1989).  In examining the totality of the circumstances-and especially because Officer  Hall says that Plaintiffs freely and voluntarily consented to searches of their  persons-we must take into account whether Officer Hall's initial stop and search  of Plaintiffs' car clearly were unlawful. See, e.g., United States v. Valdez,  931 F.2d 1448, 1452 (11th Cir.1991) (finding that consent to search was tainted  by unlawful traffic stop and, therefore, was not free and voluntary); United  States v. Miller, 821 F.2d 546, 549-50 (11th Cir.1987) (same). In other words,  to decide whether every reasonable officer in Officer Hall's position would have  known that Plaintiffs had not consented voluntarily to a search of their  persons, we must consider, among other things, whether Plaintiffs' consent (if  any) was tainted by an illegal traffic stop and, more important, whether every  reasonable officer would have been aware of such taint.


5
 We recognize that the Supreme Court has written that generally we should-when we  adjudicate qualified immunity cases-first decide whether the defendant has  violated federal law at all before considering whether the law was clearly  established. See Wilson v. Layne, 526 U.S. 603, 609, 119 S.Ct. 1692, 1697, 143  L.Ed.2d 818 (1999); see also County of Sacramento v. Lewis, 523 U.S. 833, 841 n.  5, 118 S.Ct. 1708, 1714 n. 5, 140 L.Ed.2d 1043 (1998). According to the Supreme  Court, such an approach facilitates the development of federal constitutional  law. See Lewis, 523 U.S. at 841 n. 5, 118 S.Ct. at 1714 n. 5. Our Circuit now  follows that practice, see Hartley v. Parnell, 193 F.3d 1263, 1268 (11th  Cir.1999), although it means that we often decide close questions of  constitutional law when we know that no party in the case before us will be  affected by that decision. And at times, some of us do wonder if this abstract  development is the kind of development of constitutional law that should be  encouraged. But we do not think that the Supreme Court's suggested approach  is-without exceptions-required absolutely, and we decline to follow that  approach in this instance.
In this case, whether probable cause existed-and, whether the Fourth Amendment  was violated-turns upon a difficult question of state law. If we followed here  the approach set out in Wilson and in Lewis, we would be required to determine  whether O.C.G.A.  40-6-123 applies to turns from private driveways onto public  roadways before we reached the clearly-established question. And, to determine  the true scope of O.C.G.A.  40-6-123-insofar as the plain language of the  statute does not seem clear and no Georgia case law exists to guide us-we would  need to certify the question to the Georgia Supreme Court. Yet, certification-at  least in this case-would be an exercise in futility and a waste of the time and  resources of both this Court and the Georgia Supreme Court. Indeed, regardless  of the answer delivered by the Georgia Supreme Court, Officer Hall would be  entitled to qualified immunity. We are unwilling to engage in-and we do not  believe the Supreme Court intended to require-so vain a gesture. "General  propositions do not decide concrete cases." Lochner v. New York, 198 U.S. 45,  76, 25 S.Ct. 539, 547, 49 L.Ed. 937 (1905) (Holmes, J., dissenting).


6
 Plaintiffs also argue that-even if O.C.G.A.  40-6-123 governs turns from  private driveways onto public roadways-Hudson was not required to use a turn  signal in the circumstances. Plaintiffs correctly note that the statute requires  no turn signal "as long as a [turn] can be made with 'reasonable safety.' "  Bowers v. State, 221 Ga.App. 886, 473 S.E.2d 201, 203 (Ga.App.1996); see also  State v. Goodman, 220 Ga.App. 169, 469 S.E.2d 327, 329 (Ga.App.1996); Clark v.  State, 208 Ga.App. 896, 432 S.E.2d 220, 221 (Ga.App.1993). But, we think that-if  O.C.G.A.  40-6-123 applies at all to Hudson's turn-"reasonable safety" might  have required Hudson to use a turn signal in these circumstances: Hudson was  turning onto a multi-lane highway in heavy traffic. Cf. Knight v. State, 234  Ga.App. 359, 506 S.E.2d 245, 246-47 (Ga.App.1998) (turn signal required where  driver executed lane change in heavy traffic).


7
 Plaintiffs argue that Hudson's consent was tainted by Officer Hall's unlawful  stop of Plaintiffs' car. As we have explained-even assuming Officer Hall lacked  probable cause to stop Plaintiffs' car-the illegality of the initial traffic  stop was not obvious under clearly established law. Therefore, even if the  initial stop was unlawful and did taint Hudson's consent, a reasonable officer  in Officer Hall's circumstances might not have known that Hudson's consent was  thus tainted. Accordingly, the potential taint of the initial traffic stop would  not deprive Officer Hall of qualified immunity.


8
 Very important, Officer Hall urges no justification for the searches except  consent. We, therefore, do not decide whether some other rationale might justify  the searches of Plaintiffs' persons.